Citation Nr: 0103345	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  97-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
disability compensation for disability of the right groin 
pursuant to the provisions of 38 U.S.C.A. 1151 (West 1991 & 
Supp. 2000).

2.  Entitlement to an increased (compensable) initial rating 
for residuals of a fracture of the calcar region. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, friend, and daughter


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and August 1998 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Board remanded the appeal in May 1999.


FINDINGS OF FACT

1.  The veteran does not have disability of the right groin 
as a result of VA medical treatment, including treatment 
during hospitalization in July 1995.

2.  The residuals of a fracture of the calcar region are 
healed and do not result in any impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability of the right 
groin have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the calcar region have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Code 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, the Board observes 
that both VA and private treatment records have been 
obtained.  The veteran has been afforded two personal 
hearings and multiple VA examinations.  He and his 
representative have been provided with statements of the case 
and supplemental statements of the case which indicate what 
evidence has been obtained as well as what evidence was 
necessary to substantiate the veteran's claims.  While the 
two most recent supplemental statements of the case do not 
specifically list the issue with respect to an increased 
initial evaluation, they do provide the veteran and his 
representative with notice regarding what evidence has been 
obtained and considered.  Therefore, the Board concludes that 
the VA has complied with the Veterans Claims Assistance Act 
of 2000.


I.  Disability of the Right Groin

The provisions of 38 U.S.C.A. § 1151 state that, where there 
is no willful misconduct by the veteran, additional 
disability resulting from VA medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service connected.  The Board notes that there is no 
evidence or contention as to any issue of willful misconduct 
in this claim.

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2)  The mere fact that an 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(e).  These regulations have 
been found to properly implement the statute.  See Brown v. 
Gardner, 513 U.S. 115 (1994).

Private treatment records, dated in 1985 and 1986, reflect 
the veteran's complaints, including right groin pain.  The 
etiology of the right groin pain was not indicated.

A July 18, 1995 VA treatment record reflects that the veteran 
complained of constant hip pain at a 5 to 6 rating on a 1 to 
10 scale with occasional groin pain that he rated at a 10.  A 
July 26, 1995 VA treatment record reflects the veteran 
complained of groin discomfort and indicated that pain had 
started during physical therapy.  

In an August 1995 written statement the veteran indicated 
that he had slipped and fallen in 1981 with resulting right 
groin pain.  Since that time it had caused him continuous 
pain and he had informed a physical therapist of this during 
his July 1995 VA hospitalization.   However, physical therapy 
was performed that resulted in right groin pain that was 
excruciating.

A December 1997 VA treatment record reflects the veteran's 
complaints of severe groin pain.  The assessment indicates 
that the veteran had severe right groin pain of unknown 
etiology that was possibly secondary to an old groin injury 
in 1981.

The reports of December 1997 VA orthopedic examination and 
January 1998 addendum thereto reflect the veteran's 
complaints of right groin pain and indicate that the veteran 
had a past surgical history of right herniorrhaphy in 1986.  
It notes that a March 1997 bone scan revealed loosening of 
the prosthesis from the right total hip arthroplasty.  It 
indicates that the right groin pain may be from the right hip 
prosthetic loosening or residuals from the right hernia 
repair.  It indicates that the claims file had been reviewed.

The reports of a February 2000 VA orthopedic examination and 
March 2000 addendums thereto reflect that the examiner was 
aware of the veteran's history of injury in 1981 and 
herniorrhaphy in 1986, as well as the veteran's complaints of 
right groin pain.  The March 1997 bone scan was reviewed as 
well as a March 2000 bone scan being completed.  It was 
concluded that there was evidence of some loosening of the 
right hip prosthesis, but there was no instability of the hip 
joint.  It was concluded that the examiner was unable to 
identify pathology that would explain the veteran's reported 
pain.

A June 2000 opinion by a VA physician reflects that the 
veteran's entire record had been reviewed, noting that the 
veteran reported experiencing groin pain prior to his July 
1995 VA hospitalization.  It was concluded that there was no 
objective evidence to support the claim of right groin 
disability as being associated with the July 1995 
hospitalization or subsequent physical therapy and there was 
evidence that the problem predated the procedure.

The veteran has appeared at 2 personal hearings and offered 
testimony.  This testimony, in substance, indicates his 
belief that while he experienced an injury in 1981 that 
resulted in right groin pain, this pain was aggravated 
following physical therapy that was afforded him at a VA 
hospital in July 1995, following his right hip arthroplasty.  
The Board concludes that all of the veteran's statements and 
testimony regarding symptoms that he associates with his 
right groin may be accorded equal probative weight because 
they all appear to be his best effort, at the time the 
statement or testimony was given, to describe or recall 
symptoms that he relates to his right groin.  Therefore, 
there is evidence offered by the veteran that he experienced 
both continuous and intermittent right groin pain prior to 
the July 1995 VA hospitalization and there is evidence that 
the pain was, at times, a 10 on a scale of 1 to 10 with 10 
being the worst.  There is also evidence that the veteran 
experienced right groin pain during physical therapy while 
hospitalized at a VA hospital in July 1995 and that he has 
continued to experience right groin pain subsequent to the 
July 1995 VA hospitalization.  Therefore, all of the lay 
evidence supports a finding that the veteran experienced 
right groin pain both prior to and subsequent to the July 
1995 VA hospitalization.  However, the veteran is not 
qualified, as a lay person, to offer a medical diagnosis or a 
medical etiology with respect to his reported right groin 
pain.  See  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

There is competent medical evidence, prior to the July 1995 
VA hospitalization, that indicates that the veteran's right 
groin pain was of unknown etiology.  This evidence will be 
afforded medium probative weight because, while it does not 
identify a specific etiology, it is not qualified or 
speculative in its finding.  A December 1997 VA treatment 
record indicates that the right groin pain was possibly 
secondary to an old groin injury in 1981 and a January 1998 
VA examination addendum indicates that the right groin pain 
may be from the right hip prosthetic loosening or residuals 
of a right hernia repair.  Because both the December 1997 and 
January 1998 VA records used the word "may" they are 
speculative in nature and equivocal in their finding.  
Therefore, they will be accorded small probative weight.

The June 2000 VA opinion reflects that the veteran's entire 
record had been reviewed and provides a discussion and 
analysis of the parts of the record deemed pertinent.  Its 
conclusion is unequivocal in nature and not speculative.  
Therefore, this opinion will be accorded large probative 
weight.  The remaining competent medical evidence of record 
has been considered, but does not provide opinions with 
respect to etiology for the veteran's right groin pain.

With consideration of the probative weights assigned to the 
above evidence there is lay evidence of equal weight 
indicating that the veteran experienced symptoms, reported 
contemporaneous to the event, both prior to and subsequent to 
the July 1995 VA hospitalization, indicating that he was 
experiencing pain, of the most severe kind, in the right 
groin both prior to and subsequent to the July 1995 VA 
hospitalization.  There is competent medical evidence of 
small probative weight indicating that the right groin pain 
is related to a 1981 injury, a 1986 herniorrhaphy, or the 
July 1995 VA hospitalization and there is competent medical 
evidence of large probative weight indicating that there is 
no relationship between the right groin pain or any 
disability of the right groin and the July 1995 VA 
hospitalization, including the surgery and physical therapy 
accomplished during that hospitalization.  In weighing the 
respective evidence, as set forth above, a preponderance of 
the evidence is against a finding that there is any 
disability of the right groin that is related to VA medical 
treatment, including treatment the veteran received during 
the July 195 VA hospitalization.  Accordingly, compensation 
under the provisions of 38 U.S.C.A. § 1151 for disability of 
the right groin is not warranted.  

II.  Fracture of the Calcar Region

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of a 
fracture of the calcar region.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
residuals of a fracture of the calcar region adversely 
affects his ability to function under ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned, if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A July 1995 VA operation report, relative to a right total 
hip arthroplasty, reflects that on insertion of the 
prosthesis a small fracture of the calcar region occurred.  A 
single Dall-Miles cable was placed over that area to hold the 
fracture in place.

In January 1998 VA addendum to a December 1997 VA orthopedic 
examination reflects that a March 1997 bone scan indicated 
loosening of the prosthesis, relative to the right total hip 
arthroplasty.  It indicates that there was no way of 
correlating a cause and effect between the hardware loosening 
with the single cable placed to hold the paraprosthetic 
fracture in place.

The report of a February 2000 VA orthopedic examination and 
March 2000 addendum thereto indicates that X-rays of the 
right hip revealed that a circumferential metal band was 
present at the midportion of the femoral component that was 
consistent with a history of intraoperative calcar fracture 
that was completely healed.  The reports indicate that 
microscopic loosening of the prosthesis was likely but there 
was no instability of the hip and the old calcar fracture was 
long healed.  A June 2000 VA opinion notes that the VA 
orthopedic examination in 2000 had found that the old calcar 
fracture was well healed and was therefore unrelated to the 
veteran's reported groin pain and it also notes that the 
December 1997 VA examination essentially drew the same 
conclusion.

The veteran's residuals of a fracture of the calcar region 
have been evaluated as noncompensably disabling under the 
provisions of Diagnostic Code 5255 of the Rating Schedule.  
Diagnostic Code 5255 provides that where there is malunion of 
the femur with slight knee or hip disability a 10 percent 
evaluation will be assigned.  

There is no competent medical evidence indicating that there 
are any symptoms or disability related to the residuals of a 
fracture of the calcar region and there is competent medical 
evidence indicating that the fracture is well healed and that 
there are no symptoms relating to the residuals of a fracture 
of the calcar region.  While the veteran has indicated his 
belief that he has symptoms that are related to the residuals 
of a fracture of the calcar region, he is not qualified, as 
lay person, to offer a medical diagnosis or medical etiology 
with respect to his reported symptoms.  Espiritu.  Since 
there is no competent medical evidence associating any 
symptoms or disability with the residuals of fracture of the 
calcar region and there is competent medical evidence 
indicating that there are no symptoms or disability relating 
to residuals of a fracture of the calcar region, a 
preponderance of the evidence is against a compensable 
evaluation for the veteran's residuals of a fracture of the 
calcar region.  

The Board is required to address the issue of entitlement to 
an extraschedular rating  under 38 C.F.R. § 3.321(b)(1) 
(2000) only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the residuals of a fracture of 
the calcar region have not required hospitalization and have 
not caused marked interference with the veteran's employment.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability of the right groin is denied.

A compensable evaluation for residuals of a fracture of the 
calcar region is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





